Citation Nr: 0305518	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-10 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Regional Office (RO) in 
Portland, Oregon.  The appeal ensued following a September 
1996 rating decision, wherein, in pertinent part, the RO 
denied entitlement to a TDIU.  During the appeal process, the 
RO affirmed this denial in January 2000 and, in April 2000, 
denied entitlement to service connection for ulcerative 
colitis and for chronic fatigue syndrome (CFS) as secondary 
to ulcerative colitis.  The veteran filed a notice of 
disagreement with the foregoing determination and was issued 
a statement of the case; however, he did not file a 
substantive appeal.  The Board has therefore construed the 
issue for appellate review as limited to that reported on the 
title page.

In July 2000, after adjudicating other issues then pending on 
appeal, the Board remanded the case to the RO for additional 
development and adjudicative action.  

In November 2002 the RO most recently affirmed the 
determination previously entered.  


FINDINGS OF FACT

1.  Service connection has been granted for anxiety neurosis 
(rated 70 percent), irritable bowel syndrome (IBS) (rated 30 
percent), and hemorrhoids (rated 0 percent).  The combined 
service-connected disability rating is 80 percent.  

2.  The veteran's education includes completion of two years 
of college.  She has described a work history of 20 years of 
transcription work, a variety of jobs, but currently she is 
gainfully employed full time as a janitor with the postal 
service.  

3.  The veteran's service-connected disabilities, when 
evaluated in association with her educational attainment and 
occupational experience, do not preclude her from securing or 
following all kinds of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection has been granted for anxiety neurosis 
(rated 70 percent), IBS (rated 30 percent), and hemorrhoids 
(rated 0 percent).  The combined service-connected disability 
rating is 80 percent.  Postservice medical records show 
periodic examination and treatment of these conditions.  

Records indicate that the veteran initially filed a claim for 
a TDIU in June 1996.  When examined in 1996, she reported a 
work history as a secretary and in medical transcription for 
21 years.  She developed carpal tunnel syndrome and 
tendonitis and ultimately trained for another career as a 
certified nurse's aide.  While she graduated from the course, 
she was turned down by the state licensing board.  She 
believed this was due to psychiatric symptoms that were 
evidenced in her VA medical records.  She was working as a 
temporary file clerk at the time this 1996 evaluation.  This 
job was described as a very low pressure and stress working 
situation.  She reported that her IBS symptoms were less 
severe when she was not under high stress.  The examiner 
found that the veteran had moderate symptoms of anxiety and 
depression.  

The veteran underwent additional VA specialist's examinations 
(GI and psychiatric) in January 1998.  She reported that she 
had diarrhea several times per day, and that over the years 
she had had watery explosive diarrhea on a daily basis, and 
that it was actually about 7 times per day including 3 times 
in the morning and twice during the day and at night.  



The veteran had not had nausea, vomiting, melena, or 
hematochezia recently.  Upon examination the abdomen was 
nontender and nondistended.  Bowel sounds were present, stood 
was hemoccult negative, and there were no palpable 
organomegaly or masses.  The examiner noted that the veteran' 
IBS still caused a fair amount of discomfort on a regular 
basis.  The diagnosis was IBS.  

As to the veteran's hemorrhoids, she had occasional flare-
ups, but had had no blood in the stool recently.  Evaluation 
showed a large and small hemorrhoid.  These resulted in some 
intermittent discomfort.  

Review of a social and industrial evaluation report and 
psychiatric examination report in January 1998 reflect that 
the veteran had started employment with the postal service in 
maintenance about 6 months earlier.  Upon psychiatric 
evaluation, the veteran gave a history of numerous physical 
problems in addition to her psychiatric symptoms.  For 
example, she said that she had hyperthyroidism and carried a 
diagnosis of ulcerative colitis, high blood pressure, and 
arthritis.  Following examination, the examiner opined that 
the veteran did not meet the criteria for generalized anxiety 
disorder, but it did appear that she met the criteria for an 
anxiety disorder, not otherwise specified, as well as 
possible social phobia.  

The veteran denied experiencing undue anxiety other than that 
which was related to her general physical problems.  She 
believed that the only way she could keep control over these 
problems was to engage in severe dietary rules and to avoid 
any and all stress in her life.  This included stressors 
brought on by people whom she generally found to be 
untrustworthy.  The veteran had fairly severely limited her 
life in an attempt to cope with complex psychosomatic 
intertwining of the IBS and the anxiety she experienced as a 
result of her fear of not being able to get to a bathroom in 
time.  


In September 1999, the veteran submitted a statement which 
was interpreted as submitting claims for service connection 
for ulcerative colitis and CFS.  Records added to the claims 
file include a February 1999 follow-up report to an October 
1998 sigmoidoscopy.  It was noted that there were no new 
problems.  She still had 102 bowels movements per day.  There 
was no bleeding in her stool.  

Upon October 1999 VA psychiatric examination, the appellant 
described frequent episodes of depression.  Her fund of 
information was quite compatible with her educational 
psychosocial background.  The diagnosis was anxiety disorder, 
not otherwise specified, associated with chronic IBS.  It was 
noted that she was socially isolated and considered to feel 
considerable anxiety regarding her financial status and 
inability to improve that.  She had chronic problems in 
social settings related to her ulcerative colitis.  Her 
Global Assessment Functioning (GAF) score was 50.  

The examiner noted that the examination revealed essentially 
the same history and symptoms complex as described at the 
previous January 1998 examination.  She had struggled with 
intestinal difficulties for many, many years, and had 
experienced considerable embarrassment at times with episodes 
of diarrhea and the urgent need to defecate in uncomfortable 
social situations.  

As a consequence, she had adapted her entire life around this 
need in an effort to control her anxiety.  This was noted to 
be severely inhibiting her as far as any advancement in her 
work and required that she maintain the lowest level of 
employment possible so that she was free to attend to her 
physical needs.  She was considered competent to handle her 
own finances.  

VA records from December 1999 that the veteran suffered a 
cerebrovascular accident.  Additional private and VA records 
through 2001 essentially show treatment for residuals of this 
stroke, but these records do include a VA psychiatric 
examination report from January 2001 and a GI examination 
report (based on a review of the veteran's records) from 
February 2001.  

The psychiatric examination report shows that the veteran 
continued to work at the postal service.  She described 
anxiety occurring in association with IBS which occurred 
unpredictably.  She enjoyed reading writing, drawing, and had 
a few close friends.  She also liked going to movies.  She 
had occasional suicidal ideation, but no plan or intent and 
said that this was "never overwhelming."  When examined, 
she was fairly tense and had a blunted affect.  There was no 
evidence of psychosis, and her speech was articulate and 
goal-directed.  Her GAF score was 51-60 with moderate 
symptoms proving difficulty in social and occupational 
functioning.  

The February 2001 report reflects that the veteran reported ( 
in October 2001) that she had 4-5 bowel movements per day 
with no blood or prolapse, but with occasional mucous in 
stools.  An anoscopy was negative.  A full colonoscopy to the 
cecum was performed with multiple biopsies.  No gross 
pathology was found except for small diverticulae.  Biopsies 
revealed no inflammation, but did show melanosis coli, which 
was indicative of anthracine based laxative abuse.  

The examiner stated that based on her review of the chart and 
records, the veteran has premature bowel emptying and more 
frequent defecation associated with stress.  She added that 
the veteran's past problems with hemorrhoids had no current 
effect on her employability.  She also added that, in 
general, she expected that the veteran could be employed in a 
flexible, nonstressful environment with open access to a 
bathroom.  


Criteria

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340 (2002).




Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341 (2002).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected  
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities combine to a 
total of 80 percent; thus, the veteran does meet the 
threshold schedular criteria for a total disability rating.  
Id.

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  In this regard, the 
regulations provide that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  Id.

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  Id.




Substantially gainful employment is one that provides annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works.  See Faust v. West, 13 Vet. App. 342, 344, 
354-56 (2002).  

"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

"A claim for a total disability rating based upon individual 
unemployability presupposes that the rating for the service-
connected condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating 
does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate her 
claim.  That is, she was provided with notice of the 
regulations pertaining to the claim at issue, a rationale of 
the denial, and she was notified of her appellate rights.  

In a supplemental statement of the case issued in November 
2002, the RO provided the veteran the provisions and 
requirements of the VCAA of 2000.  The RO showed that it had 
fully considered the provisions of this new law.  By virtue 
of the above document, and in the above discussed 
communications with the veteran, the RO has advised the 
veteran to submit evidence in support of her claim.  

She has been advised of evidence that she could submit 
herself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for her.  Such notice has 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised her of her 
responsibilities if she wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159.

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

As noted above, the RO has develop and considered the 
veteran's claim under the new law.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to her claim is required to comply with the duty to 
assist her as mandated by 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


TDIU

Initially, the Board notes that in order for the veteran to 
prevail for a TDIU rating, the record must reflect some 
factor which takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The record shows that the veteran has received periodic 
treatment for her service-connected conditions, although not 
hemorrhoids in recent years, since separation from service.  
She has maintained employment over the years including 20 
years as a transcriptionist, a variety of diverse jobs, and 
is currently working full time in maintenance with the postal 
service.  As summarized above, she has significant symptoms 
associated with her anxiety and IBS.  

That being said, the weight of the credible evidence 
establishes that the veteran is not shown to be incapable of 
performing a substantially gainful occupation by reason of 
her service-connected disabilities.  Her combined rating of 
80 percent for her service-connected disabilities may be 
recognition that she is seriously disabled and would have 
difficulty in obtaining and performing work.  Nonetheless, 
she is employed full time gainfully and such has been the 
cases for many years.  Simply put, it is not demonstrated 
that her service-connected disabilities render her incapable 
of performing the physical and mental acts required for 
employment.  Van Hoose, supra.  It is noted that while she 
complains about her current job, she is currently employed 
full time, and an examiner has opined that she should be able 
to be employed in a low stress job where she has access to 
the bathroom.  

In sum, the veteran's service-connected disabilities do not 
prevent a substantially gainful occupation, and the criteria 
for a TDIU rating are not met. As the preponderance of the 
evidence is against the claim for a TDIU rating, the benefit- 
of-the-doubt rule is inapplicable, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Entitlement to a TDIU is denied.  


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

